 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN JONES,                                     Case No. 1:18-cv-01537-BAM (PC)
12                        Plaintiff,                      SCREENING ORDER GRANTING
                                                          PLAINTIFF LEAVE TO AMEND
13            v.
                                                          (ECF No. 1)
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
15
                          Defendants.                     THIRTY-DAY DEADLINE
16

17

18          Plaintiff Benjamin Jones (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
19   action under 42 U.S.C. § 1983. Plaintiff initiated this action on October 29, 2018, and paid the
20   filing fee. (ECF No. 1.) The matter was transferred to this Court on November 7, 2018. (ECF No.
21   4.) Plaintiff’s complaint, filed on October 29, 2018, is currently before the Court for screening.
22   (ECF No. 1.)
23          I.      Screening Requirement and Standard
24          The Court is required to screen complaints brought by prisoners seeking relief against a
25   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.
26   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous or
27   malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief
28
                                                         1
 1   from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).

 2           A complaint must contain “a short and plain statement of the claim showing that the pleader

 3   is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

 4   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 5   do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

 6   550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as true, courts “are not required

 7   to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir.

 8   2009) (internal quotation marks and citation omitted).

 9           To survive screening, Plaintiff’s claims must be facially plausible, which requires sufficient

10   factual detail to allow the Court to reasonably infer that each named defendant is liable for the

11   misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret Serv.,

12   572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully is not

13   sufficient, and mere consistency with liability falls short of satisfying the plausibility standard.

14   Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

15           II.     Plaintiff’s Allegations

16           Plaintiff is currently housed at the California Institution for Men, in Chino, California. The

17   events in the complaint are alleged to have occurred while Plaintiff was housed at the California

18   Substance Abuse Treatment Facility in Corcoran, California.             Plaintiff names the following

19   defendants: (1) the California Department of Corrections; (2) J. Zamora, Correctional Counselor

20   II; (3) A. Shaw, Correctional Counselor II; (4) J. Mendez, Correctional Counselor; (5) C. Mauldin,
21   Correctional Counselor; and (6) S. Sherman, Warden.

22           Plaintiff alleges as follows:

23           Plaintiff Jones was convicted of a robbery in 1974 not murder or being the shooter.
             The Unite Classification Committee, U.C.C. S.A.T.F. facility and State Prison at
24           Corcoran denied plaintiff Jones 8 months in which plaintiff could have [received]
             ACP/MCRP programming (See Exhibit A). Please note in Exhibit A California
25           Conservation Camp Susanville awarded Plaintiff a just hearing and board found
             facts in favor of Plaintiff in November 13, 2003.
26
     (ECF No. 1 at 4.) Plaintiff claims that this action was intentional because the U.C.C. knew of
27
     November 2003 hearing and knew that Plaintiff would have received a date change, reducing his
28
                                                          2
 1   current sentence. (Id.) Plaintiff seeks declaratory and injunctive relief, compensatory and punitive

 2   damages. As part of his request for injunctive relief, Plaintiff requests correction of his “out date”

 3   and “immediate release.” (Id. at 7.)

 4           III.    Discussion

 5           Plaintiff’s complaint fails to state a cognizable claim. As Plaintiff is proceeding pro se, he

 6   will be given an opportunity to amend his complaint to cure the identified deficiencies to the extent

 7   he is able to do so in good faith. To assist Plaintiff, the Court provides the relevant pleading and

 8   legal standards that appear applicable to his claims.

 9           A.      Federal Rule of Civil Procedure 8

10           Plaintiff’s complaint fails to comply with Federal Rule of Civil Procedure 8. Pursuant to

11   Rule 8, a complaint must contain “a short and plain statement of the claim showing that the pleader

12   is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed factual allegations are not required, but

13   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

14   do not suffice.” Iqbal, 556 U.S. at 678 (citation omitted). Plaintiff must set forth “sufficient factual

15   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at

16   678 (quoting Twombly, 550 U.S. at 555). While factual allegations are accepted as true, legal

17   conclusions are not. Id.; see also Twombly, 550 U.S. at 556–557; Moss, 572 F.3d at 969.

18           Plaintiff’s complaint is short, but is not a plain statement of his claims. The Court cannot

19   clearly identify the nature of Plaintiff’s claims nor assess whether he has stated any cognizable

20   claims for relief. Although Plaintiff attached and reference an exhibit, he does not clearly identify
21   the basis for his claims. In any amended complaint, Plaintiff must clearly state what happened,

22   when it happened and who was involved in the alleged violation of his rights.

23           B.      Linkage Requirement

24   The Civil Rights Act under which this action was filed provides:

25           Every person who, under color of [state law] ... subjects, or causes to be subjected,
             any citizen of the United States ... to the deprivation of any rights, privileges, or
26           immunities secured by the Constitution ... shall be liable to the party injured in an
             action at law, suit in equity, or other proper proceeding for redress.
27

28
                                                         3
 1   42 U.S.C. § 1983. The statute plainly requires that there be an actual connection or link between

 2   the actions of the defendants and the deprivation alleged to have been suffered by Plaintiff. See

 3   Monell v. Dep't of Soc. Servs., 436 U.S. 658, 98 S. Ct. 2018, 56 L.Ed. 2d 611 (1978); Rizzo v.

 4   Goode, 423 U.S. 362, 96 S. Ct. 598, 46 L.Ed. 2d 561 (1976). The Ninth Circuit has held that “[a]

 5   person ‘subjects another to the deprivation of a constitutional right, within the meaning of section

 6   1983, if he does an affirmative act, participates in another's affirmative acts or omits to perform an

 7   act which he is legally required to do that causes the deprivation of which complaint is made.”

 8   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.1978).

 9          Here, Plaintiff fails to link any of the named defendants to the allegations in his complaint.

10   Plaintiff’s complaint does not allege what each defendant did or did not do that resulted in violation

11   of his constitutional rights. Plaintiff will be granted leave to amend to cure this deficiency.

12          C.      California Department of Corrections

13          The California Department of Corrections is not a proper defendant in this action. State

14   agencies, such as the California Department of Corrections, are immune from suit under the

15   Eleventh Amendment. See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 66 (1989); Lucas

16   v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam) (prisoner’s Eighth Amendment

17   claims against CDCR for damages and injunctive relief were barred by Eleventh Amendment

18   immunity); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (Eleventh

19   Amendment immunity extends to state agencies).

20          D.      Habeas Action
21          The crux of Plaintiff’s complaint appears to be a challenge to the duration of his

22   incarceration. To the extent Plaintiff is attempting to challenge his conviction or the validity of his

23   continued confinement, the exclusive method for asserting that challenge is by filing a petition for

24   a writ of habeas corpus. It has long been established that state prisoners cannot challenge the fact

25   or duration of their confinement in a section 1983 action and their sole remedy lies in habeas corpus

26   relief. Wilkinson v. Dotson, 544 U.S. 74, 78 (2005).
27          E.      State Law Claims

28          Plaintiff appears to assert a state law claim for intentional infliction of emotional distress.
                                                        4
 1          Under 28 U.S.C. § 1367(a), in any civil action in which the district court has original

 2   jurisdiction, the “district courts shall have supplemental jurisdiction over all other claims that are

 3   so related to claims in the action within such original jurisdiction that they form part of the same

 4   case or controversy under Article III of the United States Constitution,” except as provided in

 5   subsections (b) and (c). The Supreme Court has stated that “if the federal claims are dismissed

 6   before trial, ... the state claims should be dismissed as well.” United Mine Workers of Am. v. Gibbs,

 7   383 U.S. 715, 726 (1966).

 8          Although the Court may exercise supplemental jurisdiction over state law claims, Plaintiff

 9   must first have a cognizable claim for relief under federal law. 28 U.S.C. § 1367. As Plaintiff has

10   not stated a cognizable claim for relief under federal law, the Court declines to screen Plaintiff's

11   purported state law claim.

12          Further, the Government Claims Act requires exhaustion of Plaintiff's state law tort claims

13   with the California Victim Compensation and Government Claims Board, and Plaintiff is required

14   to specifically allege compliance in his complaint. Shirk v. Vista Unified Sch. Dist., 42 Cal. 4th

15   201, 208–09 (Cal. 2007); State v. Superior Court of Kings Cty. (Bodde), 32 Cal. 4th 1234, 1239

16   (Cal. 2004); Mabe v. San Bernardino Cty. Dep’t of Pub. Soc. Servs., 237 F.3d 1101, 1111 (9th Cir.

17   2001); Mangold v. California Pub. Utils. Comm'n, 67 F.3d 1470, 1477 (9th Cir. 1995); Karim–

18   Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 627 (9th Cir. 1988). Plaintiff has failed to allege

19   compliance with the Government Claims Act.

20          IV.     Conclusion and Order
21          Plaintiff’s complaint fails to state a cognizable claim for relief. As Plaintiff is proceeding

22   pro se, the Court will grant Plaintiff an opportunity to amend his complaint to cure the above-

23   identified deficiencies to the extent he is able to do so in good faith. Lopez v. Smith, 203 F.3d

24   1122, 1130 (9th Cir. 2000).

25          Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what

26   each named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal, 556
27   U.S. at 678-79, 129 S.Ct. at 1948-49. Although accepted as true, the “[f]actual allegations must be

28   [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. at 555
                                                        5
 1   (citations omitted).

 2           Additionally, Plaintiff may not change the nature of this suit by adding new, unrelated

 3   claims in his first amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

 4   “buckshot” complaints).

 5           Finally, Plaintiff is advised that an amended complaint supersedes the original complaint.

 6   Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended

 7   complaint must be “complete in itself without reference to the prior or superseded pleading.” Local

 8   Rule 220.

 9           Based on the foregoing, it is HEREBY ORDERED that:

10           1.      The Clerk’s Office shall send Plaintiff a complaint form;

11           2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file an

12   amended complaint curing the deficiencies identified by the Court in this order or file a notice of

13   voluntary dismissal; and

14           3.      If Plaintiff fails to file an amended complaint in compliance with this order, the

15   Court will recommend dismissal of this action, with prejudice, for failure to obey a court order and

16   for failure to state a claim.
     IT IS SO ORDERED.
17

18       Dated:     May 13, 2019                                /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                         6
